Citation Nr: 9901834	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  97-06 766	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for lymphoepithelioma of 
the right tonsil as a residual of exposure to Agent Orange. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel



INTRODUCTION

The veteran had active service from October 1965 to September 
1967.  This appeal arises from an October 1996 rating action 
which denied service connection for lymphoepithelioma of the 
right tonsil as a residual of exposure to Agent Orange.


REMAND

In statements of March 1997, the veteran and his 
representative requested a hearing before a Hearing Officer 
at the RO.  By letter of May 1997, the veteran and his 
representative were notified of a hearing scheduled before a 
Hearing Officer at the RO for a date in June.  In a statement 
of June 1997, the veterans representative requested that the 
veteran be furnished a VA examination in lieu of a hearing, 
and a notation in the record indicates that the veteran 
failed to appear for the hearing.  

In statements of November 1997 and September 1998, the 
veteran requested a hearing before a Member of the Board of 
Veterans Appeals (Board).  In written argument dated in 
November 1998, the veterans representative stated that the 
veteran had requested a hearing before a Member of the Board 
in Washington, D.C.  By letter of January 1999, the Board 
requested the veteran to clarify whether he wanted to attend 
a hearing before a Member of the Board, offering him the 
options of a hearing at the RO or in Washington, D.C., or 
canceling his hearing request.  The veteran responded 
subsequently in January 1999 that he wanted a hearing before 
a Member of the Board at the RO.  Under the circumstances, 
this case is REMANDED to the RO for the following action:

The RO should schedule, at the first 
convenient opportunity, a hearing for the 
veteran and any witnesses before a Member 
of the Board traveling to the RO for the 
purpose of conducting such hearings.

After the hearing has been held, the case should be returned 
directly to the Board for further consideration.  No further 
action on the part of the RO is required with respect to the 
issue on appeal.  The RO need not readjudicate the claim, and 
a Supplemental Statement of the Case need not be issued. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Veterans Appeals (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBAs 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).
- 2 -
